PER CURIAM.
Affirmed. See Fla. Admin. Code Ann. r. 33-103.007 (2000); § 95.11(8), Fla. Stat.(2000); Fla. R.App. Proc. 9.100(c); *1271Wolff v. McDonnell, 418 U.S. 539, 563-66, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974)(proce-dural due process minimum requirements are satisfied where there is written notice of the claimed violation, a written statement of the evidence relied upon and the reasons for the disciplinary action taken, and an opportunity to call witnesses and present documentary evidence in defense).